Citation Nr: 1542470	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  13-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition.

2. Entitlement to service connection for a heart condition, to include as due to herbicide exposure, to include as due to trichloroethylene (TCE) exposure, and to include as secondary to service-connected prostate cancer and/or service-connected bladder cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records from the Nebraska-Western Iowa Health Care System dated April 2011 to December 2012; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1. A June 2011 rating decision denied entitlement to service connection for a heart condition based on the determinations that the evidence did not show the Veteran suffers from ischemic heart disease, that the Veteran suffers from a chronic disease subject to presumptive service connection, or that the Veteran's current heart condition, arrhythmias with pacemaker implantation, either began during or was caused by his active duty service, to include exposure to trichloroethylene (TCE).

2. The Veteran did not submit a notice of disagreement with the June 2011 rating decision, and no new and material evidence was received by VA within one year of the issuance of the June 2011 rating decision.

3. Since the June 2011 RO decision, the Veteran submitted May 2012 and May 2013 treatment records from Dr. T.J.T. at BryanLGH Heart Institute, which include current cardiac diagnoses of symptomatic bradycardia, sinoatrial node dysfunction, frequent premature ventricular contractions, atrial fibrillation, and moderate pulmonary hypertension.


CONCLUSIONS OF LAW

1. The June 2011 rating decision, which denied entitlement to service connection for a heart condition, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2015).

2. The additional evidence received since the June 2011 RO decision is new and material, and the claim of entitlement to service connection for a heart condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A June 2011 rating decision denied entitlement to service connection for a heart condition based on the determinations that the evidence did not show that the Veteran currently suffers from ischemic heart disease, that the Veteran suffers from a chronic disease subject to presumptive service connection, or that the Veteran's current heart condition, arrhythmias with pacemaker implantation, either began during or was caused by his active duty service, to include exposure to TCE.  The Veteran did not submit a notice of disagreement with the June 2011 rating decision, and no new and material evidence was received by VA within one year of the issuance of the June 2011 rating decision.  As such, the June 2011 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final June 2011 RO decision, the Veteran submitted May 2012 and May 2013 treatment records from Dr. T.J.T. at BryanLGH Heart Institute, which include current cardiac diagnoses of symptomatic bradycardia, sinoatrial node dysfunction, frequent premature ventricular contractions, atrial fibrillation, and moderate pulmonary hypertension.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in June 2011, and indicates the Veteran has current cardiac diagnoses other than the general diagnosis of "arrhythmias," which the Veteran contends are related to herbicide exposure and/or TCE exposure in service.  See May 2015 Travel Board hearing testimony; July 2013 DRO hearing testimony.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a heart condition, as it raises a reasonable possibility that one or more of the Veteran's currently diagnosed heart conditions may be related to his active duty service.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a heart condition is reopened, and to this extent only, the appeal is granted.


REMAND

Currently, the only treatment records from Dr. T.J.T. and/or BryanLGH Heart Institute of record are dated in December 2010, May 2012, and May 2013.  On remand, the AOJ should ask the Veteran to identify any pertinent private treatment, and undertake appropriate development to obtain all outstanding private treatment records.

Upon VA examination in April 2011, the VA examiner stated that the Veteran did not have a diagnosis of ischemic heart disease, but did not specify any current heart diagnosis.  In his April 2011 opinion, the VA examiner opined only generally as to whether the Veteran's current arrhythmias are related to his conceded in-service TCE exposure.  See, e.g., September 2010 Board decision (conceding in-service TCE exposure).  As discussed above, the evidence of record now includes other specific cardiac diagnoses.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of the Veteran's current heart disabilities, to include whether they are related to his in-service TCE exposure.

In a December 2010 Board decision, service connection was granted for the Veteran's prostate cancer as a result of his TCE exposure during active duty service.  In a July 2015 rating decision, service connection for urothelial cell bladder cancer was established as being directly related to the Veteran's military service.  Statements from the Veteran's private and VA urologists opined as to a nexus between the Veteran's in-service TCE exposure and his current bladder cancer.  See May 2015 statement by Dr. G.P.H.; December 2014 statement from Dr. A.J.L.  Therefore, as the evidence of record indicates the Veteran's service-connected prostate cancer and bladder cancer are both related to his in-service TCE exposure, and as the Veteran contends his current heart condition is also related to his TCE exposure, on remand, the VA examiner should opine as to whether the Veteran's current heart condition is caused or aggravated by his service-connected prostate cancer and/or bladder cancer.  The Veteran should also be provided with a new VCAA notice regarding secondary service connection claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims.

2. The AOJ should ask the Veteran to identify any private treatment related to his heart condition.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records, to include from Dr. T.J.T. and/or BryanLGH Heart Institute.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should ask the Veteran to identify any outstanding VA treatment records related to his heart condition.  The AOJ should then obtain any identified outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current heart conditions.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all heart conditions which are currently manifested, or which have been manifested at any time since January 2013.

The examiner should specifically address the diagnoses in the Veteran's private treatment records of symptomatic bradycardia, sinoatrial node dysfunction, frequent premature ventricular contractions, atrial fibrillation, and moderate pulmonary hypertension.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current heart condition was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's conceded in-service exposure to trichloroethylene (TCE). 

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current heart condition was caused by the Veteran's service-connected prostate cancer and/or his service-connected bladder cancer?

The examiner should specifically address the fact that service connection for the Veteran's prostate cancer and bladder cancer has been established as related to his in-service exposure to TCE.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current heart condition is aggravated by the Veteran's service-connected prostate cancer and/or his service-connected bladder cancer?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. The AOJ should undertake any other development it determines is warranted.

6. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


